Case 1:16-cv-01023-JDB-jay Document 55 Filed 04/06/21 Page 1 of 1                  PageID 194



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


JESSY NAPPER,

       Petitioner,

v.                                                                  No. 1:16-cv-01023-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


     ORDER CONSTRUING DOCUMENT AS MOTION FOR EXPEDITED HEARING
                               AND
                         STRIKING MOTION

       On April 5, 2021, Petitioner, Jessy Napper, filed, pro se, a document expressing concern

over the changes in the evidentiary hearing date that have occurred over the past several months.

(Docket Entry 54.) The Court construes the submission as a motion for an expedited hearing. The

motion is hereby STRICKEN because the inmate is represented by appointed counsel, and

therefore, he may not file motions on his own behalf.1 See Ennis v. LeFevere, 560 F.2d 1072, 1075

(2d Cir. 1977) (the right to appointed counsel and to proceed pro se “cannot be both exercised at

the same time”) (citation and quotation marks omitted); 28 U.S.C. § 1654 (providing that “parties

may plead and conduct their own cases” either “personally or by counsel”).

       IT IS SO ORDERED this 6th day of April 2021.


                                            s/ J. DANIEL BREEN
                                            UNITED STATES DISTRICT JUDGE




       1
          Petitioner should direct any questions he may have regarding these proceedings to his
appointed counsel.
